Citation Nr: 0716887	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO. 04-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for arthritis of the 
left ankle.

2. Entitlement to service connection for arthritis of the 
right ankle.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 until January 
1992, including a tour of duty in the Southwest Asia Theater 
of Operations from August 1990 until April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2003 and April 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. Arthritis of the left ankle was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be so incurred.

2. The veteran is not shown to have a disorder of the right 
ankle.

3. The veteran is not shown to have a hearing loss 
disability.

4. The veteran is not shown to have a disorder of tinnitus.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
arthritis of the left ankle have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

2. The criteria for a grant of service connection for 
arthritis of the right ankle have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

3. The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2006).

4. The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2003 
and March 2003. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being denied, no disability rating or 
effective date for service connection will be assigned.  
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and private treatment records are associated 
with the claims file. The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim. In fact, in December 2003, the veteran indicated he 
had no additional evidence to submit. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

The veteran is noted to have served in the Persian Gulf, 
during the Persian Gulf War.  The law provides that a Persian 
Gulf veteran shall be service-connected for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The identification of a diagnosis, per se, renders 
consideration of an "undiagnosed illness" under statute and 
regulation inappropriate.  See VAOGCOP 8-98 (In addressing 
the question of whether VA may pay compensation under 38 
U.S.C. A. § 1117 for disability manifested by symptoms that 
either elude diagnosis or are attributed to a poorly- defined 
disease such as chronic fatigue syndrome or fibromyalgia, it 
is held that section 1117(a) authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.).

In Gutierrez v. Principi, 19 Vet. App. 1 (2005), it was noted 
that when promulgating the applicable regulation, "VA noted 
that the 'regulation does not require that physicians make 
such a diagnosis [of an undefined disease]. Physicians should 
simply record all noted signs and reported symptoms, document 
all clinical findings, and provide a diagnosis where 
possible. If the signs and symptoms are not characteristic of 
a known clinical diagnosis, the physician should so indicate. 
This conforms with the usual standards of medical practice . 
. . Some veterans may present with purely subjective 
symptoms, which, nonetheless, establish a basis for a valid 
claim under the provisions of this rule. We believe, however, 
that it is not only fair but also in keeping with 
Congressional intent to require some objective indication of 
the presence of a chronic disability attributable to an 
undiagnosed illness before awarding compensation."  60 Fed. 
Reg. 6,660-63 (February 3, 1995). 

Manifestations of undiagnosed illnesses are presumed service 
connected unless there is affirmative evidence that an 
undiagnosed illness was not incurred in service or was 
instead caused by a supervening condition. See 38 C.F.R. § 
3.317 (c)(1)(2).

Thus, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)."

Gutierrez, 19 Vet. App. at 7.

Service connection may also be granted for certain chronic 
diseases, such as arthritis and hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.


Arthritis

The veteran's general contention appears to be that he was 
Airborne qualified (i.e., a paratrooper) and that he served 
in such capacity.  However, he has pointed to no evidence 
supporting a finding that he has current disabilities of 
either the right or left ankle, and the claim is denied on 
this basis.

Specifically concerning the right ankle, medical evidence of 
record fails to reflect a current disability of arthritis of 
the right ankle. The veteran's service medical records are 
wholly devoid of any complaints, treatment or diagnoses of a 
right ankle disorder, and the veteran has not provided any 
information which would trigger VA's duty to investigate 
"signs and symptoms" relative to an undiagnosed illness 
under 38 C.F.R. § 3.317.  Indeed, notwithstanding VA's 
advisement to the veteran as to what evidence would 
substantiate the claim, the veteran reports that he 
complained of right ankle pain in service (which is not shown 
by his service medical records), and he has provided no 
information as to any right ankle symptoms thereafter.  

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). As there is no current disability, service connection 
is not warranted for arthritis of the right ankle.

Concerning the left ankle, private medical records reflect 
treatment for tendonitis and arthritis of the left ankle. The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records reflect treatment for a jump injury 
to the left ankle injury in November and December 1989. The 
veteran presented to emergency care in November 1989 with a 
swollen and painful ankle after a jump injury. Edema and 
increased tenderness to palpation were noted. The ankle 
retained full range of motion on flexion and rotation and 
neurovascular was intact. The x-ray was negative for a 
fracture and the assessment was sprain. Follow up records in 
December 1989 confirmed the diagnosis of a sprained ankle. No 
subsequent service medical records reflected complaints or 
treatment for a left ankle condition. 

What is missing is competent medical evidence of a nexus 
between the current tendonitis or arthritis and the sprain 
diagnosed during service. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
The private treatment records were generated with the purpose 
of recording medical treatment for symptoms and not towards 
ascertaining a diagnosis. As such, there is no evidence of a 
nexus between the current arthritis or tendonitis and any 
event during service.

Nor is there any evidence of continuity of symptomatology. 
The first post service treatment for a left ankle condition 
was in August 2002, approximately 10 years after the 
veteran's separation from service. The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). The gap in evidence also illustrates that 
the arthritis was not manifested to a compensable degree 
within one year after the veteran's separation from service. 
As such, service connection pursuant to 38 C.F.R. §§ 3.307, 
3.309 is not warranted.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
appellant's military service. 

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

Without either a medical nexus opinion or evidence of 
continued symptoms since the veteran's discharge from 
service, service connection for arthritis of the left ankle 
is not warranted. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

For the claim of service connection for hearing loss, the 
Board does not reach the question of whether there is an 
inservice incurrence or a medical nexus as evidence of record 
illustrates the veteran does not meet the criteria for a 
current hearing loss disability. As noted above, a threshold 
requirement for the granting of service connection is 
evidence of a current disability. In the absence of evidence 
of a current disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). The veteran has 
submitted no post-service medical records reflecting 
complaints or treatment for a hearing loss disability. 

In his application, the veteran noted he was placed on a 
hearing profile during service. A May 1989 audiological 
examination confirmed the veteran was routinely exposed to 
hazardous noise and indicated a hearing loss profile of H1.  
However, the law provides that an inservice incurrence alone 
is not enough and specifies there must be chronic disability 
resulting from that injury in order for service connection to 
be granted. 38 C.F.R. § 3.303(b). The veteran has provided no 
evidence of continuing disability.

Additionally, the two audiological examination performed 
during service fail to reflect a hearing loss disability that 
would meet the requirements of 38 C.F.R. § 3.385. For 
example, during the May 1989 examination, the veteran was 
found to have the following pure tone thresholds in decibels:







HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
5
5
20
8
LEFT
15
5
0
10
30
12

During the January 1992 examination performed prior to the 
veteran's separation from service, the veteran was found to 
have the following pure tone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
5
10
10
10
9
LEFT
15
10
10
10
10
11

As such, even during service, the veteran did not meet the 
criteria of 38 C.F.R. § 3.385.  

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of a December 2003 
letter from the RO to him, but he has failed to do so. A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
a December 2003 letter of the need to submit medical evidence 
of a current disability and a relationship between the 
current disability and an injury, disease or event in 
service. While the veteran is of the opinion that his hearing 
loss is related to service, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). As such, 
the veteran service connection for hearing loss is not 
warranted.





Tinnitus

The veteran seeks service connection for tinnitus. However, 
none of the medical evidence of record reflects complaints, 
treatment or a diagnosis of tinnitus. Under these 
circumstances, for the Board to conclude that the veteran has 
a tinnitus that had its origin during service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993). Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, service 
connection for tinnitus is not established in the absence of 
competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.



ORDER

Service connection for arthritis of the left ankle is denied.

Service connection for arthritis of the right ankle is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


